DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 12/3/2020, wherein: 
Claims 1-7, 9-11, and 13-22 are currently pending; 
Claims 1-7, 9-11, and 13-18 have been amended; 
Claims 8 and 12 have been cancelled; and
Claims 19-22 have been newly added.
Drawings
In the amendment filed on 12/3/2020, Applicant has replaced “plate-like caps 27” with “plate-like caps 36” in the last paragraph on page 23. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "36" have both been used to designate plate-like caps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure recites the phrase “transversal direction” and “transversal beams” throughout the specification. The term “transversal” is defined by Merriam-Webster dictionary as a noun meaning “a line that intersects a system of lines.” Applicant then defines the “transversal direction” with respect to the longitudinal and vertical directions. It appears as though Applicant intends to describe a “transverse direction” and “transverse beams” which M-W dictionary defines “transverse” as an adjective meaning “acting, lying, or being across: set crosswise” and “made at right angles to the long axis of the body.”   
As outlined above in the drawing objections, the specification now recites both reference characters 27 and 36 when referring to the plate-like caps. 
Appropriate correction is required.
Claim Objections
Claims 1, 9, 11-13, 20, 21, and 22 objected to because of the following informalities:  
In each of claims 1, 9, 11-13, 20, 21, and 22, the term “transversal” is recited. This term appears to be less appropriate compared to the conventional terminology of “transverse” as outlined above. 
Appropriate correction is required.
Claims(s) 1, 9, 18, 19, and 21 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “compensator element configured to compensate shift in longitudinal and/or transversal direction” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “compensator element configured to” coupled with functional language “compensate shift in longitudinal and/or transversal direction” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. The term “element” has been found to invoke 35 USC 112(f) see Williamson v. Citrix (Fed. Cir. 2015). Additionally, “configured to” is a linking phrase (see MPEP 2181 (I)). As the term “compensator” is not a structural modifier but an adjective describing the function of the element and the claim does not contain sufficient structure, material, or acts for performing the claimed function of compensating shift in the longitudinal and/or transversal directions, the three-prong analysis is met and the limitation is interpreted to invoke 35 USC 112(f). 
Since this claim limitation invokes 35 U.S.C. 112(f), claim 13 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Connectors 17 are made from two C-beams which at their end region have an elongated hole 24 (indicated by a dotted line). On the transversal beam 16 a holder 26 is arranged. The holder 26 is made from two angled portions arranged at a certain distance from each other, forming a slot in which the connector 17 is arranged. A bearing screw 25 is fastened to holder 35 and arranged in the elongated hole 24 which allows relative displacements (indicated by the dotted arrow) between the transversal beam 16 (respectively the carrier 5 b′) and the connector 17 (respectively the carrier 5 b). Alternatively or in addition a connector 17 may also comprise a compensator means 18 made at least partially from an elastic material which is able to deform non-destructively in order to compensate shift in longitudinal direction of the fuselage. Such a connector may e.g. be a pin connection where the pin is supported in a bushing made from an elastic material. (Page 24, lines 3-16). 

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, and 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the carrier is “in principle two-dimensional.” It is unclear what limiting effect the phrase should have on the scope of the claim. Any physical object extends in three dimensions, such that the limitation does not limit the extent of the carrier in a third dimension in a quantifiable
Claim 1 recites at least one carrier comprising a frame and fastening points. In the instance that there are two or more carriers, it is unclear if they can share a frame and fastening points or if each carrier must comprise its own frame and fastening points. Additionally, there must be at least two fastening points present in the instance of a single carrier. Claim 1 recites that at least one tie rod is interconnected to a corresponding one of the fastening points. As there are at least two fastening points but there can be only a singular tie rod or a number of tie rods less than the total number of fastening points, what constitutes a “corresponding” fastening point for the tie rod is completely unclear. Is the tie rod(s) assigned arbitrarily to a fastening point or is it designed to correspond to a particular one? In the latter instance, what structural effect does being designed for a particular fastening point impart on the scope of a particular tie rod?
In claim 1, line 5, “at least one in principle two-dimensional carrier” is recited. In lines 11-12, it is then recited that “at least one connector [is] adapted to interconnect a first carrier of the at least one carrier to a second carrier.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of one or more carriers, and the claim also recites a first and second carrier which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 lines 11-13 recite that at least one connector is adapted to interconnect a first carrier to a second carrier in a longitudinal and/or transversal direction. The phrasing of this 
Claims 2-7, 9-11, and 13-20 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 3 recites “the at least one carrier is in at least one direction spatially curved.” First, a curve requires at least two spatial directions (e.g. X-Y, X-Z, etc.) as by its very nature, it is not one-dimensional. It is therefore unclear how the carrier could be curved in a single direction, as it appears to be inherent that it must be curved in two directions. Applicant could instead state that 
Claims 4 attempts to define a structural relationship between at least one interior fitting and the at least one carrier with respect to a longitudinal direction of the aircraft fuselage. As neither an aircraft nor a fuselage are positively claimed in the respective preceding claims and the directional orientation of the carrier(s) with respect to the orientation of the aircraft fuselage has not been established, it is unclear how the interior fitting(s) are arranged. 
Claims 6, 7, 9, 14, and 16 each recite “the at least one carrier” and therefore contain the same indefiniteness as outlined above with respect to how to apply the limitations with respect to the first and second carriers (e.g. to only one or to all carriers) which appear to be required by claim 1. 
Claim 9 recites “the frame” in line 2. Claim 1, from which claim 9 draws dependency, recites at least one carrier comprising a frame and also recites first and second carriers. It appears as though claim 1 requires at least two carriers and each comprises its own frame. As such, it is unclear which of the at least two frames present in claim 1 is being referred to in dependent claim 9. 
Claim 9 attempts to define structural elements of the frame with respect to the longitudinal direction of a fuselage. As outlined above with respect to claim 4, the aircraft fuselage has not been positively recited so this structural relationship is unclear. 
Claim 13 recites that the at least one connector comprises a compensator element. In the instance that two or more connectors are present in claim 1, from which claim 13 draws dependency, it is unclear if all of the connectors or only a subset thereof comprise a compensator element. 
Claim 16 recites that the at least one carrier and the at least one auxiliary device form a preassembled unit. Claim 1, from which claim 16 draws dependency, appears to require at least a first and a second carrier along with at least one connector adapted to couple carriers together. It is presently unclear if all the carriers of claim 1 are coupled to form a preassembled unit by means of the connector(s) or if just the first carrier and the auxiliary unit of claim 1 are coupled together as a preassembled unit. 
Claim 17 recites that the at least one carrier comprises several carriers. Claim 1, from which claim 17 draws dependency, appears to require at least a first and a second carrier unit. It is therefore unclear if the two carriers of claim 1 form the several carriers of claim 17 and the claim is only establishing that they form a grid or are part of a grid or if claim 17 requires additional carriers beyond the first and second carriers (i.e. three or more carriers are claimed). 
Claim 20 recites the second carrier in a longitudinal “and/or” transversal direction. It is unclear how a singular second carrier can be arranged both longitudinally and transversely with respect to the first carrier. As such, it is unclear if the limitation requires three carriers, wherein there are two second carriers with one arranged transversely with respect to the first carrier and the other of the two second carriers arranged longitudinally with respect to the first carrier. 
Claim 21 contains the same indefiniteness outlined with respect to claim 1 above regarding the “in principle two-dimensional” phrasing, the tie rod(s) structural relationships with the fastening points, and the second carrier. 
In lines 7-8 of claim 21, it is recited that the tie rods are interconnected to a corresponding one of the fastening points. As fastening points have been defined with respect to the fuselage in line 3 and with respect to the carrier in lines 5-6, the recitation of lines 7-8 is not clear. “the fastening points” should therefore be replaced with “the fastening points of the carrier.” 
In line 12 of claim 21, the limitation “the carrier” is recited. In lines 10-11 of claim 21, a second carrier is recited. It is therefore unclear if the carrier in line 12 is directed to the first or the second carrier. It is suggested that the at least one auxiliary device limitation therefore be moved to before the at least one connector limitation to eliminate this issue. 
Claim 22 draws dependency from independent claim 21 and incorporates the indefiniteness of the parent claim. Claim 22 is rejected for at least the same rationale outlined above with respect to claim 21 for failure to overcome said indefiniteness. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 9070299 to Gleine.
Re: Claim 18. Gleine teaches a mock-up of a fuselage (see Abstract, Fig. 5) of an aircraft suitable for an installation system according to claim 1, wherein the mock-up comprises mock-up fastening points (supporting structure on a 1:1 scale for receiving components of cabin systems and cabin fittings comprising standardized supports and connections that components can be tested under operating conditions - See Abstract) of the fuselage of the aircraft. The mock-up being for the installation of the system of claim 1 and the fastening points corresponding to the predefined fastening points of the fuselage of the aircraft are intended uses of the mock-up and the fastening points. As the installation of claim 1 is not positively claimed in combination with the mock-up of claim 18, there does not appear to be any structural requirement for the mockup other than points which could be utilized for fastening an installation which Gleine does teach with the supporting structure. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Re: Claim 19. Gleine teaches a mock-up of a fuselage of an aircraft which comprises fastening points as outlined above with respect to claim 18. As the mock-up is taught to be provided so that subsystems can be tested thereon before installation in an actual aircraft (See Abstract), the step of providing the mock-up is met. 
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 
On pages 10-11 of Applicant’s Remarks, it is alleged that the phrase “in principle two-dimensional” is clear in view of pages 12-13 of the specification and therefore not indefinite. As further elaborated upon above, the Applicant’s specification citation has no clear bearing on overall dimensions of the carrier because the beam thickness is not the overall Z-directional dimension of the carrier. It has also been clarified that even considering the dimensions cited in the correct manner, what constitutes “in principle” would still be relative as the dimensions are not recited as being the only dimensions for providing such a characteristic but are merely exemplary. 
On pages 15-16 of Applicant’s Remarks, it is alleged that Gleine cannot be the mock-up as claimed because in includes a set of seats, whereas Applicant’s mockup is alleged to be used only for preassembly of the installation prior to being moved into an intended aircraft’s cabin as a preassembled unit. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of seats, steps of preassembling the installation inside the mock-up and moving the preassembled unit from the mock-up to a final aircraft and installing it therein) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Gleine is taught to be a mock-up for installing any systems within the aircraft for testing purposes. One of ordinary skill in the art would have recognized that any component which can be removed from the supporting structures (e.g. ribs, longerons, floor, etc.) which is unnecessary or in the way of testing another component which would be installed prior to other elements (e.g. seats are conventionally installed last after wall trim, overhead bins, etc. are already installed) would either not be included when testing the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647